Citation Nr: 0110357	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-09 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disability.

2.  Entitlement to service connection for a kidney/bladder 
disability.

3.  Entitlement to service connection for brain syndrome.

4.  Entitlement to service connection for blurred vision.

5.  Entitlement to service connection for a headache 
disorder.

6.  Entitlement to service connection for a genital disorder.

7.  Entitlement to service connection for numbness and 
cramping of the lower extremities.

8.  Entitlement to service connection for bilateral tinnitus.

9.  Entitlement to service connection for a skin disorder.

10.  Entitlement to service connection for a gastrointestinal 
disorder.

11.  Entitlement to service connection for a central nervous 
system disorder.

12.  Entitlement to service connection for residuals of a 
head injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from April 1962 to April 
1966.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
St. Petersburg, Florida, Regional Office (RO), which denied 
these claims on the basis that they were not well grounded.  


REMAND

With regards to the service connection appellate issues, 
appellant argues, in essence, that during service while 
stationed at Turner Air Force Base, Albany, Georgia, he 
sustained a head injury for which he was hospitalized; and 
that he was exposed to carbon tetrachloride from spraying 
aircraft engines, which poisoned him and caused the other 
claimed disabilities.  

It is reiterated that the RO denied said service connection 
appellate issues on the grounds that the claims were not well 
grounded.  However, there has been a significant change in 
the law during the pendency of this appeal.  The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), effective November 9, 2000, redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law includes requiring VA to obtain 
service medical records and other relevant records and 
provide medical examination and opinion for compensation 
claims when such examination and opinion are necessary to 
make a decision on the claim.  This law also eliminates the 
concept of a well-grounded claim and supersedes the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In part, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand of this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000.  However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken in this case.  

Although the RO obtained service medical records, it is 
unclear whether such records are complete, particularly since 
they do not currently include any records substantiating 
appellant's alleged in-service head injury and treatment.  
Additionally, it does not appear that the RO attempted to 
obtain appellant's service personnel records or other such 
records, which might contain information as to any in-service 
carbon tetrachloride exposure as an aircraft engine mechanic.  
Furthermore, although certain VA examinations were conducted 
in 1996, including general medical, gastrointestinal, 
psychiatric, and pulmonary examinations, the examiners did 
not render medical opinion as to the etiology of the claimed 
disabilities.  It would seem that other VA examinations 
should be conducted as well, such as neurologic, 
genitourinary, ophthalmologic, dermatologic, audiologic, and 
peripheral vascular examinations, with medical opinion 
rendered as to the etiology of the claimed disabilities.  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the National 
Personnel Records Center (NPRC) (or any 
other appropriate organization), to 
search for any additional service medical 
records, including any records pertaining 
to an in-service head injury, and service 
personnel records or other such records, 
which might contain information as to any 
in-service carbon tetrachloride exposure 
as an aircraft engine mechanic; and any 
such records should be associated with 
the claims folder.  In the event that 
records are unavailable, this should be 
noted in writing in the claims folder.  
To the extent necessary, appellant's 
assistance should be requested.

2.  The RO should request appellant to 
provide any relevant clinical records in 
his possession (not presently associated 
with the claims folders), pertaining to 
the claimed disabilities, as well as the 
complete names and addresses of any 
physicians or medical facilities which 
have provided such treatment.  All 
available, actual clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment), to the extent such records 
are not presently associated with the 
claims folder, should be obtained from 
the specified health care providers.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any private medical reports to 
the VA.  Any records obtained should be 
associated with the claims folder.

Appellant is advised that he may submit 
alternative forms of evidence to support 
his claims, such as statements/affidavits 
from service medical personnel and 
"buddy" statements/affidavits.  

3.  The RO should request appellant to 
provide any relevant employment medical 
records that he may have in his 
possession, as well as the complete name 
and address of any former and present 
employer(s), where pertinent records 
might be obtained.  If the appellant 
indicates there are some records of 
treatment that employers might have, they 
should be sought.  If the appellant 
indicates that no pertinent records 
exist, then no additional action need be 
taken.  If records are potentially 
reported available, the RO should 
exercise due diligence in attempting to 
obtain these records.  Any relevant 
employment medical records should be 
obtained and associated with the claims 
folder.  To the extent that it is 
indicated that records may exist, the 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any such employment medical 
records to the VA or otherwise make 
arrangements for those records to be sent 
to the RO.  

4.  The RO should obtain any additional, 
relevant VA clinical records; and 
associate them with the claims folder. 

5.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant should also be informed of any 
negative results.  Veterans Claims 
Assistance Act of 2000; 38 C.F.R. § 3.159 
(2000).

6.  With respect to the disabilities at 
issue, the RO should arrange appropriate 
VA examination(s), to include specialist 
examination(s) as indicated.  All 
indicated tests and studies should be 
performed.  The examiner(s) should review 
the entire claims folder and render an 
opinion(s), with degree of probability 
expressed, as to whether any of the 
disabilities claimed are clinically 
manifested, and if so, the proximate date 
of onset (i.e., are the disabilities 
causally or etiologically related to 
appellant's active service, including 
alleged in-service carbon tetrachloride 
exposure as an aircraft engine mechanic 
or other incidents or events in service)?  

7.  The RO should review any additional 
evidence and readjudicate the service 
connection appellate issues.  
Consideration should also be given to 
notice and development provisions of 
Veterans Claims Assistance Act of 2000.

To the extent the benefits sought are not granted, the 
appellant should be furnished with a supplemental statement 
of the case and afforded a reasonable opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if in order.  No 
action is required of the appellant until he is notified.  No 
opinion as to the ultimate outcome in this case is intimated 
by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



